Case: 17-10929     Date Filed: 11/30/2017   Page: 1 of 16


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-10929
                            Non-Argument Calendar
                          ________________________

                              Agency No. 016712-13

ROSIE LAWLER,
                                                               Petitioner-Appellant,

                                      versus

COMMISSIONER OF IRS,

                                                             Respondent-Appellee.

                          ________________________

                         Petition for Review of a Decision
                                of the U.S. Tax Court
                          ________________________

                               (November 30, 2017)

Before HULL, WILSON and JORDAN, Circuit Judges.

PER CURIAM:

      Rosie Lawler, proceeding pro se, appeals the United States Tax Court’s

dismissal of her amended petition for redetermination of her tax liability. The Tax

Court dismissed Lawler’s amended petition for failure to prosecute and found her
             Case: 17-10929     Date Filed: 11/30/2017   Page: 2 of 16


liable for deficient income tax payments for years 2008, 2009, and 2010. The Tax

Court dismissed Lawler’s amended petition after she failed to appear at a status

hearing, ignored the Tax Court’s attempts to explain her misunderstanding, and

refused to abandon an argument that the Tax Court had already stated was

erroneous.

      After review, we affirm, holding that that Tax Court did not abuse its

discretion in dismissing Lawler’s amended petition.

                               I. BACKGROUND

A.    Initial Proceedings Involving Johnny Lawler

      In April 2013, the Internal Revenue Service (“IRS”) issued a notice of

deficiency to Rosie Lawler and her husband, Johnny Lawler. The notice explained

that the IRS had determined that the Lawlers owed additional taxes for 2008, 2009,

and 2010. The notice also stated that the Lawlers would owe additional amounts

as penalties. In full, the IRS alleged that the Lawlers owed tax deficiencies

totaling $216,280 and associated penalties totaling $77,961.

      On July 24, 2013, Johnny Lawler challenged the notice of deficiency by

filing a petition with the Tax Court. On September 23, 2013, Johnny Lawler filed

an amended petition to re-determine his tax liabilities (the “amended petition”).

Initially, only Johnny Lawler’s name appeared on the filings with the Tax Court.

However, on November 26, 2013, Rosie Lawler began filing with Johnny Lawler


                                         2
              Case: 17-10929     Date Filed: 11/30/2017    Page: 3 of 16


as a co-petitioner.    The Lawlers later explained that “Rosie Lawler is a co-

petitioner . . . as a matter of law” and that any omission of her name from previous

filings was due to “clerical error.”

      On January 8, 2014, the Tax Court directed its clerk to change the caption of

the case to include Rosie Lawler. The Tax Court also requested that Rosie Lawler

expressly ratify Johnny Lawler’s petition (filed July 9, 2013) and amended petition

(filed September 23, 2013), which she did on March 4, 2014.

      On March 18, 2014, the Tax Court dismissed Johnny Lawler from the case

for lack of jurisdiction. The Tax Court explained that Johnny Lawler’s amended

petition with the Tax Court was filed after he declared Chapter 13 bankruptcy.

Under 11 U.S.C. § 362(a)(8), Johnny Lawler’s bankruptcy petition triggered an

automatic stay on the commencement of any proceeding before the Tax Court. As

a result, Rosie Lawler remained as the sole petitioner in the case. The Tax Court

then changed the caption of the case to read “Rosie Lawler, Petitioner v.

Commissioner of Internal Revenue, Respondent.”            Hereinafter, because Rosie

Lawler remained as the sole petitioner in the case, we refer to her as Lawler.

      On May 8, 2014, the IRS filed its answer to Lawler’s amended petition,

urging the Tax Court to deny her requested relief and approve the IRS’s

determination of tax deficiencies and penalties for the 2008–2010 tax years.




                                          3
               Case: 17-10929   Date Filed: 11/30/2017   Page: 4 of 16


B.    Lawler’s May 2014 Construed Motion to Amend

      In response, on May 20, 2014, Lawler filed a motion titled “Motion for

Default Judgment, Innocent Spouse, Uncollectable Status, Statute of Limitation

Judgment.”     In the motion Lawler argued that she was entitled to “Innocent

Spouse” relief because she had “no knowledge of the fight [the IRS had] with [her

husband].” Lawler further contended that she should be granted “Uncollectable

Status” because she could not afford to pay the alleged deficiencies and that the

IRS was seeking allegedly underpaid taxes for years that were outside the statute of

limitations.

      On the same day as Lawler’s motion—May 20, 2014—the Tax Court issued

an order saying that it was “retitling” her “Motion for Default Judgment, Innocent

Spouse, Uncollectable Status, Statute of Limitation Judgment” as a “Motion for

Leave to File Amendment to Amended Petition, as Amended Embodying the

Amendment to Amended Petition, as Amended.” In other words, the Tax Court

construed Lawler’s motion as a motion seeking leave to amend the petition to raise

claims for innocent spouse relief, for uncollectible status, and based on the statute

of limitations. The Tax Court also directed the IRS to respond.

      On June 10, 2014, the IRS responded, noting that it had insufficient

information regarding Lawler’s knowledge of its dispute with Johnny Lawler. The




                                         4
             Case: 17-10929     Date Filed: 11/30/2017   Page: 5 of 16


IRS requested that Lawler’s motion be denied and that its determination of

deficient payments be approved.

C.    Tax Court’s June 2014 Order on Lawler’s Construed Motion to Amend

      On June 16, 2014, the Tax Court issued a two-paragraph order concerning

Lawler’s construed motion for leave to amend, filed May 20, 2014. The Tax Court

explained that “[a]lthough less than clear from what ha[d] been submitted,” it

appeared that appeared that Lawler’s motion sought to amend the pleadings to

include the following two claims: (1) whether she was entitled to innocent spouse

relief under 26 U.S.C. § 6015; and (2) whether the statute of limitations barred the

IRS’s deficiency assessments. Without addressing the merits of those claims, the

Tax Court granted Lawler’s construed motion for leave to amend her amended

petition to include those claims. The Tax Court noted that its Rules reflected a

“liberal attitude toward amendment of pleadings,” and that the IRS had not shown

that it would suffer prejudice from the proposed amendment.

D.    Lawler’s Construed Motion to Restrain Assessment

      On June 30, 2014, Lawler filed a “Motion for Preliminary Injunction For

Tax Years 2008, 2009, 2010.” Lawler attached to her motion a tax assessment

mailed to her on June 9, 2014, which reflected the IRS’s determination that she

owed over $300,000 in unpaid taxes, penalties, and interest for the three years in

question.   The Tax Court construed and retitled the motion as a “Motion to


                                         5
                Case: 17-10929   Date Filed: 11/30/2017   Page: 6 of 16


Restrain Assessment or Collection or To Order Refund of Amount Collected” and

ordered the IRS to respond.

        On July 17, 2014, the IRS responded. The IRS explained that, before

Lawler had joined Johnny Lawler’s amended petition, the IRS believed that an

assessment could still be made against her for the deficient amounts, as it deemed

her to be a “non-petitioning spouse.” However, now that Lawler had joined her

husband’s amended petition, the IRS explained that it would reverse the

assessment and implement a litigation freeze to halt any collection action pending

the outcome of her amended petition. On September 10, 2014, the Tax Court

denied Lawler’s construed motion to restrain assessment as moot, citing the IRS’s

response.

E.      Proceedings Regarding Lawler’s Form 8857 Request for Innocent
        Spouse Relief

        On January 7, 2015, the Tax Court set the matter for trial, scheduling it for

June 8, 2015.

     1. IRS’s Motion to Continue Trial & June 8, 2015 Calendar Call

        On May 27, 2015, the IRS moved for a continuance. In its motion, the IRS

explained that Lawler had attached a Form 8857 Request for Innocent Spouse

Relief to one of her motions before the Tax Court, but that the IRS had not yet

processed the request. It therefore requested that the Tax Court continue the trial

so that the IRS could determine whether her request should be granted.
                                          6
                 Case: 17-10929      Date Filed: 11/30/2017     Page: 7 of 16


      The Tax Court held a calendar call on June 8, 2015 at which Lawler

appeared. At the calendar call, Lawler asserted, through a representative, 1 that the

IRS already had granted her innocent spouse relief and a resulting “zero balance”

for the tax years in question. Counsel for the IRS, after looking at documentation

provided by the Lawlers, explained that the IRS had sent a zero balance assessment

to Lawler after correcting its inaccurate assessment and imposing the litigation

freezeCounsel for the IRS continued his explanation by stating that the agency’s

system would continue to show a “zero balance” until the Tax Court litigation was

resolved. The Tax Court agreed and clarified that the zero balance did not mean

that Lawler was “out from under the tax bill,” but merely that the IRS had assessed

her prematurely, noting that “the case continues.”

      The Tax Court asked the parties whether Lawler had requested innocent

spouse relief by filing a Form 8857 directly with the IRS. Both parties agreed that

she had not. The Tax Court ordered counsel for the IRS to provide Lawler with the

form. Lawler agreed to the IRS’s request for a continuance, and she agreed that

she would file a proper request with the IRS within two months.

      In a June 8, 2015 order, the Tax Court granted the continuance, noting that

Lawler had agreed at the calendar call to file a properly completed request for




      1
          The Tax Court allowed Lawler’s husband to speak on her behalf.
                                               7
              Case: 17-10929     Date Filed: 11/30/2017     Page: 8 of 16


innocent spouse relief by August 7, 2015. The Tax Court further ordered the

parties to file a joint status report by August 17, 2015.

      Both parties subsequently updated the Tax Court, pursuant to the Tax

Court’s order. On July 20, 2015, the IRS confirmed that Lawler had filed a Form

8857 requesting innocent spouse relief and noted that its review of her request was

ongoing. On July 21, 2015, Lawler filed an update of her own, stating (1) that she

had filed a Form 8857 and (2) that the IRS had granted her “a zero balance” for the

years in question on “August 11, 2014.” In support, Lawler attached her Form

8857 request, along with two August 11, 2014 assessments from the IRS, showing

an amount due of “$0.00.”

      On August 10, 2015, the Tax Court again ordered the parties to file status

reports by December 10, 2015, explaining that it would halt its adjudication of

Lawler’s amended petition to see if the IRS would grant her innocent spouse relief.

   2. IRS Resolution of Lawler’s Form 8857 Request and Attempted Settlement

      On December 10, 2015, the IRS informed the Tax Court that it had

concluded its review of Lawler’s request for innocent spouse relief and that it was

preparing to propose settlement terms to her reflecting its conclusions.          On

February 1, 2016, the Tax Court set a deadline of February 29, 2016 for the parties

to either submit settlement documents or for the IRS to file a revised status update.




                                           8
              Case: 17-10929    Date Filed: 11/30/2017   Page: 9 of 16


      Both parties timely responded to the Tax Court’s order. On February 29,

2016, the IRS filed a response, pointing out that the June 16, 2014 order had only

granted Lawler’s motion to amend the pleading to include a request for innocent

spouse relief. The IRS also explained that it had determined that Lawler was

entitled to partial innocent spouse relief and had proposed settlement terms

reflecting that determination. The IRS noted, however, that Lawler had refused the

settlement terms.    The IRS explained that Lawler based this belief on her

interpretation of the Tax Court’s June 16, 2014 order granting her leave to amend

her redetermination petition.

      Also on February 29, 2016, Lawler filed a document entitled “Court Order

Settlement Documents.” Lawler explained that she interpreted the Tax Court’s

June 16, 2014 order as a ruling in her favor that she was entitled to full innocent

spouse relief. Lawler maintained that the IRS had failed to move within 30 days to

amend, change, or set aside that June 16 order, and thus the Tax Court’s ruling was

final. Lawler also reasoned that if she agreed to the IRS’s proposed settlement, it

would be in violation of the Tax Court’s June 16, 2014 order and subject her to

punishment.

      On August 24, 2016, the Tax Court issued an order to address Lawler’s

confusion. The Tax Court conceded “that its prior order [was] confusing,” in that

it granted “what the Docket Section titled Ms. Lawler’s ‘Motion for Leave to File


                                         9
             Case: 17-10929      Date Filed: 11/30/2017    Page: 10 of 16


Amendment to Amended Petition, as Amended Embodying the Amendment to

Amended Petition, as Amended.’” The Tax Court explained, however, that the

order simply meant that it had allowed Lawler to “amend her petition to ask for

innocent spouse relief,” and not that it had decided to grant her full relief.

      The Tax Court went on to note that, although it had tried for several months

to schedule a telephone call with Lawler to address her misunderstanding, she had

“steadfastly refused to do so.” The Tax Court therefore ordered her to appear at a

status conference set for October 3, 2016. The Tax Court further warned that if

Lawler refused to appear at the status conference, it would “invite the IRS to move

to dismiss [her case] for her failure to properly prosecute.”

   3. October 3, 2016 Status Conference & IRS Motion to Dismiss

      Lawler did not appear at the October 3, 2016 status conference. At that

hearing, the IRS stated that it had prepared a motion to dismiss for lack of

prosecution and noted that the motion reflected a grant of partial innocent spouse

relief. It also stated that it had tried to call her several times, to no avail. The IRS

further noted that it had made contact with Johnny Lawler, who stated that Lawler

would return the IRS’s calls. But as of the date of the hearing, Lawler had not

contacted the IRS. The Tax Court then mentioned that Lawler “refuse[d] to speak

to [his] chambers” as well.




                                           10
             Case: 17-10929    Date Filed: 11/30/2017   Page: 11 of 16


      That same day, October 3, 2016, the IRS filed its motion to dismiss Lawler’s

amended petition for lack of prosecution. The motion asked the Tax Court to find

that Lawler had a deficiency for the three tax years in question, but with the

amounts reduced to reflect the IRS’s partial grant of innocent spouse relief. The

IRS listed the amounts due both before and after the application of partial innocent

spouse relief. After applying innocent spouse relief, Lawler’s total tax deficiency

was $10,198 with no associated penalties. In response, the Tax Court issued an

order for Lawler to show cause, by November 2, 2016, as to why it should not

grant the IRS’s motion.

      In a filing dated October 21, 2016, Lawler objected to the motion to dismiss,

contending that she did not receive notice of the status conference and again asking

the Tax Court to “grant the Innocent Spouse Relief which has already been

ordered.”

   4. Tax Court’s Dismissal Order

      On December 2, 2016, the Tax Court issued an order and decision

dismissing the case. The Tax Court noted that the parties had come close to

settling the matter, but “for reasons that the [Tax] Court [did] not understand,”

Lawler refused to sign the settlement documents, repeating her argument that the

Tax Court had already granted her full innocent spouse relief. The Tax Court also

highlighted Lawler’s repeated refusal to schedule a conference call for the Tax


                                        11
               Case: 17-10929       Date Filed: 11/30/2017       Page: 12 of 16


Court to address her misunderstanding and her failure to appear at the October 3,

2016 status conference. The Tax Court noted that Lawler responded to the show

cause order by claiming that she did not receive notice of the October 3 hearing.

But the Tax Court questioned her response, observing that its records showed that

the notice of the hearing was mailed to her current address.

       The Tax Court granted the IRS’s motion to dismiss and “ordered and

decided” that Lawler had deficiencies of $2,296 for 2008, $3,463 for 2009, and

$4,439 for 2010, consistent with the IRS’s grant of partial innocent spouse relief.

       On February 21, 2017, Lawler timely appealed.                  See Fed. R. App. P.

13(a)(1)(A).

                             II. STANDARD OF REVIEW

       We review for an abuse of discretion the Tax Court’s dismissal of a petition

for failure to properly prosecute. Crandall v. Comm’r, 650 F.2d 659, 660 (5th Cir.

Unit B July 1981). 2

                                    III. DISCUSSION

       A tax assessment made by the IRS constitutes a “determination that a

taxpayer owes the Federal Government a certain amount of unpaid taxes.” United

States v. Fior D’Italia, Inc., 536 U.S. 238, 242, 122 S. Ct. 2117, 2122 (2002). An

assessment “is entitled to a legal presumption of correctness.” Id. As a result of

       2
       This Court adopted as binding precedent all Fifth Circuit decisions prior to October 1,
1981. Bonner v. City of Pritchard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).
                                               12
             Case: 17-10929      Date Filed: 11/30/2017    Page: 13 of 16


this presumption, taxpayers may petition the Tax Court for relief, but have the

burden of proving that the IRS’s computations were in error. Pollard v. Comm’r,

786 F.2d 1063, 1066 (11th Cir. 1986); 26 U.S.C. § 6015(e). Accordingly, although

the tax code allows an “innocent spouse” to seek relief from deficiencies or

penalties assessed against her husband, she bears the burden of proving that she

has met all the prerequisites for that relief. Feldman v. Comm’r, 20 F.3d 1128,

1134-35 (11th Cir. 1994); 26 U.S.C. § 6015; see also Comm’r v. Neal, 557 F.3d
1262, 1268-72 (11th Cir. 2009) (discussing innocent spouse relief).

      Congress has granted authority to the Tax Court to conduct its proceedings

“in accordance with such rules of practice and procedure (other than rules of

evidence) as the Tax Court may prescribe.” 26 U.S.C. § 7453. Under its rules, the

Tax Court may dismiss a case and enter a decision against a party who has “failed

to plead or otherwise proceed as provided by [Tax Court] Rules or as required by

the [Tax] Court.” Tax Ct. R. 123(a). The Tax Court also may dismiss a case and

enter a decision against a petitioner “[f]or failure of a petitioner properly to

prosecute or to comply with [Tax Court] Rules or any order of the [Tax] Court or

for other cause which the [Tax] Court deems sufficient.” Tax Ct. R. 123(b).

      In addition, if a petitioner fails to comply with an order of the Tax Court, the

Tax Court may impose sanctions, including “dismissing the case or any part

thereof, or rendering a judgment by default against the disobedient party.” Tax Ct.


                                           13
             Case: 17-10929     Date Filed: 11/30/2017    Page: 14 of 16


R. 104(c)(3). “A decision rendered upon a default or in consequence of a

dismissal, other than a dismissal for lack of jurisdiction, shall operate as an

adjudication on the merits.” Tax Ct. R. 123(d). Petitioners may appeal decisions

of the Tax Court to the appropriate United States Court of Appeals. 26 U.S.C.

§ 7482(a)(1) (“The United States Courts of Appeals (other than the United States

Court of Appeals for the Federal Circuit) shall have exclusive jurisdiction to

review the decisions of the Tax Court.”).

      Here, as a preliminary matter, it is clear from the record that, although

Lawler filed a motion purportedly seeking innocent spouse relief, the Tax Court

construed and retitled it as motion seeking leave to amend the amended petition to

request such relief, as no such claim had been asserted in Lawler’s prior filings.

The Tax Court subsequently granted the construed motion in its June 16, 2014

order, giving Lawler leave to amend her amended petition. Nothing about that

order suggests that the Tax Court actually granted innocent spouse relief. Instead,

the order stated that it would construe her motion as one requesting leave to amend

her amended petition. The order then recited the standard for granting a leave to

amend and considered whether the IRS would suffer any prejudice if Lawler were




                                          14
               Case: 17-10929        Date Filed: 11/30/2017       Page: 15 of 16


to amend her amended petition. In short, Lawler’s assertion that the Tax Court

granted her full innocent spouse relief is erroneous. 3

       Moreover, Lawler has waived her ability to appeal the Tax Court’s

dismissal. Instead of challenging the Tax Court’s dismissal of her amended

petition, her brief consists of several exhibits—which were already included in the

administrative record—but no formal argument concerning the Tax Court’s order

dismissing her amended petition. Indeed, Lawler does not even mention the order

that dismissed her amended petition in her brief. Rather, she repeats her claim that

the Tax Court granted her full tax relief in its June 16, 2014 order.

       Essentially, Lawler is asking this Court to affirm a decision by the Tax Court

that it did not make, instead of challenging its dismissal of her amended petition.

Because she is pleading pro se, her brief is entitled to a liberal construction. See

Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008). But even if her brief is

given a liberal read, its failure to address the Tax Court’s dismissal order is fatal to

her appeal. Id. (“[I]ssues not briefed on appeal by a pro se litigant are deemed

abandoned.”).

       Furthermore—and even assuming that Lawler preserved the issue—the Tax

Court did not abuse its discretion in dismissing her amended petition and
       3
         Curiously, Lawler appears to have shifted her position during the Tax Court
proceedings. Though she now argues that the Tax Court absolved her of tax liability in June
2014, she appears not to have always held that belief. For example, in September 2015, Lawler
filed a motion requesting relief from the Tax Court, asserting that the Tax Court had not yet ruled
on her tax liability.
                                                15
             Case: 17-10929      Date Filed: 11/30/2017    Page: 16 of 16


determining her deficiency because of her failure to prosecute. The Tax Court

gave Lawler numerous opportunities to avoid dismissal, and dismissed her case

only after granting several continuances and repeatedly attempting to contact her to

clarify that its prior order did not, in fact, grant her innocent spouse relief. Indeed,

the Tax Court even warned Lawler that dismissal was a possible consequence of

her failure to appropriately participate in the proceedings. Nevertheless, Lawler

persisted in her failure to comply with the Tax Court’s orders and continued to

insistent that her erroneous interpretation of the Tax Court’s June 16, 2014 order

be given effect. This continued to be true even after the Tax Court gave Lawler a

final chance through its order to show cause.

      Ultimately, the record demonstrates that the Tax Court’s dismissal was

within the range of acceptable choices and did not constitute a clear error of

judgment. In re Rasbury, 24 F.3d 159, 168 (11th Cir. 1994) (explaining that the

abuse of discretion standard “allows a range of choice for the district court, so long

as that choice does not constitute a clear error of judgment” (internal quotation

marks omitted)).

      Accordingly, we affirm.

      AFFIRMED.




                                           16